Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 21, 2018

The Court of Appeals hereby passes the following order:

A18D0488. TERRY L. PORTER v. THE STATE.

      Terry L. Porter seeks appellate review of the trial court’s order denying his
motion to modify sentence. We lack jurisdiction because Porter’s application for
discretionary appeal is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, the trial court’s order was entered on
December 8, 2017, and Porter filed his application on May 26, 2018, which was 169
days later. His application is thus untimely, and it is hereby DISMISSED for lack of
jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/21/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.